﻿
Mr, President, it gives me great pleasure to extend to you, on behalf of the Ethiopian delegation and on my own behalf, congratulations on your well-deserved election to preside over the forty-second session of the General Assembly. While expressing our confidence that your diplomatic skill and leadership qualities will enable this session to come to a successful conclusion, I should like to assure you of the full co-operation of the Ethiopian delegation as you discharge your heavy responsibilities,
I take this opportunity also to convey our appreciation to your predecessor, Mr. Choudhury, for his skilful leadership of the last session of the General Assembly,
May I also convey heartfelt gratitude to the Secretary-General, Mr. Javier Perez de Cuellar, for his indefatigable efforts in managing the affairs of the United Nations during one of the most difficult periods of its history.
In the context of today's tense world situation, an immediate halt to the arms race is imperative if humanity is to be assured of peace and progress in the coming century. Though the call for disarmament antedated the creation of the United Nations and reverberated throughout the earlier decades of this century, it was the onset of the nuclear era that made that call a most pressing and urgent issue on the international agenda. 
The belief that nuclear weapons provide security, though still embraced by a few, is rapidly becoming out of harmony with the thinking of the international community and is becoming egregiously anachronistic. Indeed, there is now a consensus that the arms race is not only threatening international security, but undermining global development. My delegation therefore believes that measures must be taken to respond quickly to the deeply felt quest of humanity for peace and disarmament. It is heartening to note in this connection that the Soviet Union and the United States recently agreed in principle to effect real disarmament by eliminating intermediate and short-range nuclear weapons.
Further measures, such as the renunciation of the first use of nuclear weapons and the conclusion of a comprehensive nuclear-test-ban treaty, could surely go a long way in creating mutual confidence among the nuclear Powers and facilitating progress in nuclear disarmament.
At this point I must reiterate Ethiopia's conviction that the Soviet Union deserves the tribute of all peace-loving peoples for the numerous courageous initiatives it has taken to rid the world of nuclear arms. The present opportunity for progress towards genuine disarmament should be taken by all concerned, particularly by those attempting to extend the arms race into outer space.
The risks involved in the militarization of outer space are so grave that the call for the abandonment of such a policy should be given the highest priority. The militarization of outer space should be viewed not only in terms of the security danger that the resulting acceleration of the arms race represents, but also in terms of the further diversion of resources that could otherwise be employed to improve the desperate social and economic conditions of the dispossessed in both the developed and the developing worlds. 
In this connection, I welcome the results of the International Conference on the Relationship between Disarmament and Development, which highlighted the direct link between disarmament and development and which, we should like to hope, has set in motion the process of development through disarmament. We have no doubt that the $1 trillion estimated to be the current global military expenditure per year could be better utilized in realizing one of the major purposes of the United Nations - economic and social development.
The deplorable economic and social condition in which much of humanity finds itself should long ago have elicited the genuine concern of those with the means to make a difference. Instead, the grim economic situation characteristic of the developing world as a whole is left to deteriorate even further, to the point that today, in most of those countries, it has reached alarming dimensions.
Although in the final analysis each country has the ultimate responsibility for seeking remedies for its own economic troubles, solutions to externally induced problems require international co-operation and multilateral efforts. This is particularly pertinent to the economic difficulties now confronting developing countries.
The most striking feature of the developing world today is the lack of resources for development, which is the result of the persistent problems of the decline in commodity prices, protectionism and the extremely heavy debt burden shouldered by most. Stagnation in official development assistance has also compounded the problem. In fact, as is widely recognized, several developing countries have become net exporters of financial resources to the developed world.
In the circumstances, the developed world, I submit, has a political and moral responsibility to help developing countries overcome economic predicaments the major causes of which lie beyond their control. The demand that the developing countries need first to put their house in order is obviously not the correct prescription for a malady whose primary source is the external economic environment. Protectionist measures that deny access to markets for products of the developing countries, the sharply falling prices of commodities and the debt problem require multilateral solutions.
Regrettably, however, the North-South dialogue within the United Nations Conference on Trade and Development (UNCTAD) and elsewhere that has been going on for many years has proved to be far from satisfactory and, indeed, the dialogue at the recently concluded seventh conference of UNCTAD has once again demonstrated that many countries of the North have yet to show the political will to accept multilateral solutions to the multifaceted problems hindering economic recovery and growth in the South.
In this respect, developing countries, while on the one hand making every effort to remind the developed world of its responsibility and self-interest in global development and in the establishment of the new international economic order, need on the other hand to establish and strengthen South-South co-operation on the basis of collective self-reliance· We believe this fact was underlined and the process of co-operation was further advanced by the Ministerial Conference of Non-Aligned Countries on South-South Co-operation, held in Pyongyang last June-
The adverse effects of the global economic environment have been especially severe on the economies of the least developed countries. For Africa, where 27 of the 37 least developed countries are found, the international trading and financial environment has become a major impediment to recovery and to the rehabilitation of the agricultural and other economic sectors, hard hit by the recent catastrophic drought. It is to be recalled that at the thirteenth special session of the General Assembly, devoted to the critical economic crisis in Africa, the international community expressed sympathy for Africa's economic plight and pledged assistance to complement the continent's developmental efforts by adopting the 
United Nations Programme of Action for African Economic Recovery and Development 1986-1990 (resolution S-13/2). Although African countries have since done their level best to implement economic policies falling broadly within the framework of the priority programme adopted by their leaders in July 1985 and the United Nations Programme of Action, the response of the international community towards helping these efforts has proved disappointing.
The sharp decline in export earnings suffered by African countries in 1986, which is continuing in 1987, is hardly conducive to recovery. Far from enjoying effective support for their efforts to revive their economies, African countries have in fact been drained of resources. The external indebtedness of Africa is now estimated to be $200 billion and, when compared with the continent's total gross domestic product and its total export earnings, represents an unbearable burden. Indeed, the debt-servicing commitments of Africa have eaten up resources that could otherwise have been used for agricultural rehabilitation and for effective implementation of the Priority Programme. Furthermore, the situation has been aggravated by the fall in real terms in official development assistance. It is no wonder the present predicament of African countries has been aptly described as one characterized by financial drought and famine.
African countries are under no illusion that the search for remedies for their economic woes should be left to others. They are indeed determined to bear the burden required to pull themselves out of the excruciating economic crisis that has stifled recovery for so long. However, since some of the major obstacles to recovery are the results of external factors, international co-operation and assistance are indispensable. The international community is therefore called upon to respond favourably to Africa's need for increased financial assistance and to its desire to convene an international conference on Africa's external indebtedness.
In any discussion of African problems, one cannot fail to refer to the explosive situation in southern Africa, for the diffusion of which the international community in general and the United Nations in particular bear a special responsibility. Today there are few more serious threats to international peace and security, and few greater challenges to the principles upon which this Organization is based and, indeed, no more blatant violation of human rights and fundamental freedoms than that represented by the racist Pretoria regime and the apartheid system it so single-mindedly promotes.
The unlawful occupation and continued suppression of the aspirations of the Namibian people by Pretoria in total defiance of the international community continues with impunity. The United Nations plan for the independence of Namibia, contained in Security Council resolution 435 (1978), has been rendered a dead letter, not because it is an unrealistic plan, but because of the intransigence of Pretoria, which is reinforced by support from a few Governments in the West. Any and all attempts to link the independence of Namibia to other unrelated issues is only a subterfuge for postponing the liberation of the Namibian people, and my delegation feels that the United Nations should not allow itself to be defined by Pretoria indefinitely. Resort should therefore be had without delay to enforcement measures under Chapter VII of the United Nations Charter, in order to bring the racist regime onto the path of international legality and morality. The imposition of comprehensive mandatory economic sanctions is the only peaceful course of action that could expedite the independence of Namibia. Failing this, the suffering people of Namibia would have no alternative but to intensify the legitimate armed struggle under their sole and authentic representative, the South West Africa People's Organization (SWAPO). 
Within South Africa itself, the racist regime has continued to deny the black majority of its fundamental human rights and to practice its abhorrent system of apartheid. The world-wide call for comprehensive mandatory economic sanctions against Pretoria is awaiting the response of some Western Governments which still embrace racist Pretoria as an ally and even consider it the last bastion on the African continent of the so-called Western civilization. We should be honest enough to say before this august Assembly, and without fear of contradiction, that the litmus test for one's commitment to human rights is one's attitude towards apartheid. Verbal condemnation of apartheid, which in practice impedes the application of measures to combat this crime against humanity, cannot hoodwink world public opinion and must be abandoned.
Ethiopia, true to its commitment to the total liberation of Africa, joins the call for comprehensive mandatory sanctions against Pretoria and expresses its solidarity with the African National Congress and with all patriotic forces engaged in a heroic struggle against the racist regime to regain their freedom and human dignity.
It is a widely acknowledged fact that the regime in South Africa has also continued with impunity its destabilization of, and aggression against, the front-line States. The wanton destruction of property and other economic and social infrastructure, as well as the indiscriminate massacre of civilians, including the young and the aged, are daily occurrences throughout southern Africa. Through direct military incursions into neighbouring countries and through the arming and financing of bandits, Pretoria is still attempting to stifle the struggle for liberation and to suppress even political and moral support for those who are fighting for their fundamental freedoms and national independence. 
In the circumstances, the international community is duty-bound to assist the front-line States to resist Pretoria's aggression and to enable them to overcome their vulnerability to South Africa's economic pressure. In this respect, the establishment by the Movement of the Non-Aligned Countries of the Africa Fund is an example that needs to be emulated. Even with its limited capacity, Ethiopia will not fail to extend support to and stand in solidarity with the front-line States.
In addition to the situation in southern Africa, there are numerous other hotbeds of tension that threaten international peace and security. The war between Iran and Iraq, for instance, and the accompanying foreign Intervention in the region could easily escalate into a situation with unforeseen consequences to world peace. As has often been stated, this is a war that should never have been started and should never be allowed to continue. The search to find a just and durable solution must, therefore, continue and must be based on the well-known principles and norms of inter-State relations, taking into account the legitimate interests of both parties to the conflict.
As a country not far away from the region, Ethiopia is seriously concerned at the increased presence of foreign forces in the Persian Gulf, The Gulf is, in our opinion, a natural extension of the Indian Ocean, which the international community has declared a zone of peace. The early convening of the repeatedly postponed international conference on the Indian Ocean could, therefore, go a long way in contributing to the climate of peace and security, not only In the region of the Indian Ocean, but more particularly around the Persian Gulf. As a hinterland state of the Indian Ocean, Ethiopia attaches great importance to the speedy realization of the objectives of the Declaration of the Indian Ocean as a Zone of Peace and will continue to strive for the early convening of the conference at Colombo. In the mean time, we call on all those concerned not to aggravate the situation in the region through military and naval build-up and so-called military exercises.
As regards the situation in the Middle East, Ethiopia once again insists that the right of the Palestinian people to self-determination is an issue that should be addressed in any peace formula designed to bring about genuine peace to the region, A lasting peace can only be established when the national tights to the Palestinian people are restored and when the rights of all States of the region to live in peace within recognized boundaries are respected. My delegation also believes that progress towards peace in the region requires the holding of an international peace conference with the participation of all the parties concerned, including the Palestine Liberation Organization.
The United Nations has been seized of the questions of Cyprus, Korea, Lebanon, Western Sahara and the situations in south-west and South-East Asia for quite some time. While my Government's views on all these issues are well known, I wish to state that recent developments for peace and national reconciliation in Afghanistan and Kampuchea must be supported and encouraged by the international community. Efforts to restore the unity and territorial integrity of both Cyprus and Lebanon and to advance the process of the peaceful reunification of the Korean people must be intensified. The Ethiopian delegation believes that the recent proposals presented by the Democratic People's Republic of Korea could serve as a constructive basis for accelerating the process of peaceful reunification of the Korean people. As regards the question of Western Sahara, we maintain that implementation of the latest decisions of the Organization of African Unity (OAÜ) and of the General Assembly of the United Nations is more urgent now than ever.
When we turn our attention to the situation in Central America, we note with indignation that, in clear contravention of the fundamental principles of respect for the sovereignty, independence and territorial integrity of States, the United States has, during the last nine years, subjected Nicaragua to all sorts of pressure, intimidation and even overt acts of aggression. The intervention in the internal affairs of Nicaragua directly and through the use of counter-revolutionary bandits masquerading as "freedom fighters", is of course a folly beyond our comprehension. If big States, relying on their military might, are allowed to arrogate to themselves the right to decide on the future of other nations, the world would surely be plunged into anarchy. In this day and age we cannot and must not allow the resurgence of imperialism as the dominant factor in world politics. On the contrary, we must uphold international legality and, in this case, we must all echo the call for full and immediate compliance with the Judgment of the International Court of Justice of 27 June 1986. 
While expressing solidarity with the Nicaraguan people and Government, Ethiopia wishes to commend the efforts of the Contadora and Support Groups, as well as the recent efforts of the countries of Central America collectively to shoulder the responsibility for bringing about peace in their region.
It will be recalled that at its forty-first session the General Assembly, responding to a widely felt need for introducing reforms to improve the administrative and financial functioning of the United Nations, adopted resolution 41/213. Although no one with genuine concern for the health of the Organization could belittle the importance of the reforms adopted, we cannot hide our disappointment at the fact that some were tempted to use the reform exercise to attack multilateralism in general and to undermine the authority of the General Assembly in particular.
Furthermore, we should like to state quite openly and with candour that the avowal by the United States of its commitment to reform of the administrative and financial functioning of the Organization while it refuses to pay its assessed contributions to the regular budget of the United Nations cannot but sound hollow. We are, at any rate, gratified to note that, despite the immense political pressure and financial difficulties it has faced in the past few years, the world body is still striving to overcome its difficulties and fulfil the purposes entrusted to it.
Before I conclude my statement, I beg the indulgence of the Assembly to say a few words about the proclamation of the People's Democratic Republic of Ethiopia in September this year - a historic development which we believe will further enhance Ethiopia's international standing and promote regional peace.
The Provisional Military Administrative Council, despite all the efforts to besmirch its image, belittle its achievements and even question its revolutionary and patriotic essence, has today vindicated itself by fulfilling its original promise to hand over power to a genuinely representative Government that responds to the aspirations of the Ethiopian people to equality, social justice and progress.
The past 13 years in Ethiopia's history have been years of fundamental changes which not only freed the Ethiopian people from centuries of bondage and servitude but also registered encouraging achievements in the various fields of national endeavour, thus setting the stage for the establishment of the People's Democratic Republic of Ethiopia.
The Constitution of the new Republic, which is the supreme law of the land, has been drafted by experts from all relevant disciplines and is firmly based on the historical, cultural, political and economic conditions of the country. The draft of the Constitution was discussed, enriched and amended by the people nation-wide and came into force only after it was endorsed by the overwhelming majority of the Ethiopian people in a national referendum. The National Assembly - or National Shengo - composed of well over 800 deputies, was also formed through a process of democratic elections and in today's Ethiopia constitutes the highest organ of State power.
The first session of the National Shengo, concluded only recently, has issued important proclamations among which figure the historic changes made in the regional administrative structure of the country and in the devolution of power to the regions so as to guarantee the equality of nationalities and facilitate their speedy development. The country is now reorganized into five autonomous and 24 administrative regions. This structure, we believe, will ensure the free exercise by our people of their political, economic and cultural rights, while at the same time safeguarding and consolidating the historical unity of the motherland.
Though the establishment of the Republic represents a milestone in our history and has laid a solid foundation for overall development, we are well aware of the fact that long years of hard work and sacrifice are yet required for accelerated social and economic progress. Like other developing countries, Ethiopia suffers from the prevailing unjust international economic system and is still a victim of natural calamities. More particularly, it is now once again exposed to the challenges of the drought which has resulted from the small amount and uneven distribution of precipitation during the main rainy season this year.
As a result we are expecting next year a drastic shortfall in food production in the affected regions. Regrettably, some Governments are already attempting to use our predicaments to promote their own ideology and policy prescriptions by attributing this shortfall to the agricultural policies we have chosen for ourselves. The zealous effort of some, particularly officials of the United States Administration, to promote this point of view is such that this appears to be tantamount, to linking natural calamities, from which they themselves are not immune, to the policies we have chosen to pursue. Undeterred by the self-serving pronouncements and actions of others, we will, however, continue to give special emphasis and priority attention to agricultural development and food production.
While the current drought will undoubtedly impede our determined efforts to rehabilitate and develop the agricultural sector of our economy, we have no doubt that with the effective mobilization of our own limited resources and the assistance of the international community we shall be able to overcome this temporary setback so that the aspirations of our people to a better and brighter tomorrow may be realized.
As regards the foreign policy of the People's Democratic Republic, chapter 5 of the new Constitution sets out the basic guidelines. According to article 29: "The People's Democratic Republic of Ethiopia shall strive for co-operation among peoples, mutual development and the strengthening of good-neighbourly relations with adjoining States on the basis of respect for the inviolability of the national sovereignty and territorial integrity of States, non-interference in their internal affairs, the peaceful resolution of conflicts and, in general, the principles of non-alignment."
On the basis of mutual acceptance of these principles, we are ready to forge and strengthen relations with all countries, particularly those which are in our region and with which we have had difficult relations.
We do not interfere in the internal affairs of others and we expect others to act similarly. We respect the national unity and territorial integrity of other States, and we expect others to respect ours. The establishment of the Republic, with its new regional structures, and the peace process that we have initiated have created, we believe, the necessary favourable atmosphere and conditions for the countries of the region to address the substantive issues that divide them and to establish a long-lasting peace on the basis of mutual respect for the principles and norms of international law and good-neighbourly relations.
Finally, I should like to reiterate our conviction that in the present interdependent world there is no substitute for multilateralism as the best mechanism for solving the various complex international problems confronting humanity. Indeed, we should all be seriously concerned at the various manifestations of hostility to these principles evident in recent years, and as a result must exert every effort to combat such manifestations. We must above all support and strengthen the United Nations as the universal embodiment of multilateralism.
The People's Democratic Republic, whose Constitution explicitly prescribes for Ethiopia active participation in international and regional organizations, affirms its full support for the United Nations and a strong commitment to its Charter principles. 
